Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 10, 2015

                                      No. 04-14-00890-CV

                                Christopher James COLEMAN,
                                           Appellant

                                                v.

                           DOVER MAINTENANCE ASS’N, INC.,
                                     Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-01340
                         Honorable Antonia Arteaga, Judge Presiding

                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Karen Angelini, Justice
               Marialyn Barnard, Justice

         On January 12, 2015, this court ordered appellant to provide a reasonable explanation for
failing to timely file the notice of appeal. Appellant filed a response, which we deem adequate to
show cause why the appeal should not be dismissed. Therefore, we DENY appellee’s Motion to
Dismiss.

       It is therefore ORDERED that this appeal is reinstated on the docket of this court.
Appellant’s brief is due no later than March 4, 2015.

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of February, 2015.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court